PER CURIAM:
In this attorney disciplinary matter, respondent conditionally admits to engaging in misconduct and agrees to be suspended from the practice of law for ninety days, retroactive to the date of his temporary suspension. We accept the conditional admission.
Respondent entered into a plea agreement with the Attorney General’s Office whereby respondent agreed to waive presentment and plead guilty to one count of failure to make *244and file a South Carolina Income Tax return in violation of S.C.Code Ann. § 12-54-40(b)(6)(c) (Supp.1995). In exchange for the plea, respondent was granted immunity from prosecution for any violation of law in the preparation, filing or payment of any taxes through the years ending December 31, 1994. Respondent pled guilty pursuant to the plea agreement and was sentenced to imprisonment for one year, provided that the sentence would be suspended upon the payment of $1,000 and probation for one year. The sentencing order further provided that the probation would be terminated upon payment of the fine.
The failure to file a tax return is a serious crime as set forth in Paragraph 2(P) of the Rule on Disciplinary Procedure, Rule 413, SCACR. By his conduct, respondent has violated Rule 8.4 of the Rules of Professional Conduct, Rule 407, SCACR, by committing a criminal act that reflects adversely upon his honesty, trustworthiness and fitness as a lawyer and has violated Paragraph 5(E), of the Rule on Disciplinary Procedure, Rule 413, SCACR, by engaging in conduct tending to bring the courts or legal profession into disrepute.
In our opinion, respondent’s misconduct warrants a definite suspension from the practice of law for ninety days. Accordingly, respondent is suspended for ninety days, retroactive to October 4,1996, the date of his temporary suspension. Within fifteen days of the date of this opinion, respondent shall file an affidavit with the Clerk of Court showing that he has complied with Paragraph 30 of Rule 413, SCACR.
DEFINITE SUSPENSION.